             IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
                     1:21-cv-00156-MOC-WCM

KRISTINA RENE FROST and           )
GARY ALLEN MAYS,                  )
Individually and as Personal      )
Representatives of the Estates of )
Shawna Rene Mays and              )
Tristan Allen Mays                )
                                  )                         ORDER
                  Plaintiffs,     )
v.                                )
                                  )
AMSAFE COMMERCIAL                 )
PRODUCTS, INC., AMSAFE, INC.,     )
TRANSDIGM GROUP, INC., and        )
SHIELD RESTRAINT SYSTEMS, INC. )
                                  )
                  Defendants.     )
                                  )

      This matter is before the Court on a “Notice of Withdrawal” filed by

defense counsel Kelly Eisenlohr-Moul (the “Notice,” Doc. 19).

      On July 16, 2021, Ms. Eisenlohr-Moul filed a Motion to Dismiss on behalf

of Defendants. Doc. 10. That motion is currently pending.

      On July 29, 2021, Ms. Eisenlohr-Moul filed a motion seeking the pro hac

vice admission of H. Toby Schisler. That motion was granted. Docs. 15, 16.

      On July 30, 2021, Ms. Eisenlohr-Moul filed a motion seeking the pro hac

vice admission of Lindsey J. Boyd. That motion was also granted. Docs. 17, 18.




    Case 1:21-cv-00156-MOC-WCM Document 21 Filed 07/30/21 Page 1 of 3
      Also on July 30, 2021, and following the Order granting the pro hac vice

admission of Ms. Boyd, Ms. Eisenlohr-Moul filed the subject Notice which

states that she “will no longer be employed at Dinsmore & Shohl LLP as of

Friday, July 30, 2021, and hereby withdraws as counsel for AmSafe

Commercial Products, Inc., AmSafe Inc., Transdigm Group, Inc., and Shield

Restraint Systems, Inc.” Doc. 19.

      The Notice it is not effective as allowing Ms. Eisenlohr-Moul to withdraw

and will not be recognized. Generally, while this district allows the substitution

of counsel, see LCvR 83.1(g), attorneys wishing to withdraw from a matter may

not simply do so unilaterally, but rather must obtain leave of court, as

described in Local Civil Rule 83.1(f). Further, in this case, Ms. Eisenlohr-Moul

has now made two motions for the pro hac vice admission of out of district

counsel. As described by Local Civil Rule 83.1(b)(1), attorneys appearing pro

hac vice “must associate local counsel and be accompanied by local counsel at

all hearings unless otherwise permitted by the Court.” Therefore, even if the

Notice were deemed to be a motion to withdraw, it could not be allowed as

doing so would leave Defendants, and attorneys Schisler and Boyd, without

local counsel.




                                        2

    Case 1:21-cv-00156-MOC-WCM Document 21 Filed 07/30/21 Page 2 of 3
     Accordingly, the “Notice of Withdrawal” filed by defense counsel Kelly

Eisenlohr-Moul (Doc. 19) is DEEMED INEFFECTIVE.

     It is so ordered.

                             Signed: July 30, 2021




                                       3

   Case 1:21-cv-00156-MOC-WCM Document 21 Filed 07/30/21 Page 3 of 3
